FILED
                              FOR PUBLICATION                             MAY 08 2015

                                                                       MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

GABRIEL ALMANZA-ARENAS,                          No. 09-71415

              Petitioner,                        Agency No. A078-755-092

 v.
                                                 ORDER
LORETTA E. LYNCH, Attorney
General,

              Respondent.

GABRIEL ALMANZA-ARENAS,                          No. 10-73715

              Petitioner,                        Agency No. A078-755-092

 v.

LORETTA E. LYNCH, Attorney
General,

              Respondent.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.